Citation Nr: 0610740	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative 
joint disease, currently evaluated at 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for 
stomach condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 until May 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Oakland, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a rating 
in excess of 10 percent for left knee degenerative joint disease.  
However, the RO granted service connection for stomach disorder 
secondary to medication for knee condition and assigned an 
initial compensable evaluation of 10 percent effective to the 
date of the claim, August 21, 2003.  The Board has rephrased this 
issue on the title page to better reflect the medical evidence of 
record and to reflect that the stomach condition is an initial 
rating claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(When an appeal stems from an initial rating, VA must frame and 
consider the issue as to whether separate or "staged" ratings may 
be assigned for any or all of the retroactive period from the 
effective date of the grant of service connection in addition to 
a prospective rating.).  


REMAND

From a review of the record, it is clear that relevant evidence 
remains outstanding.  First, during an October 2003 VA exam, the 
veteran mentioned that he was treated for his stomach condition 
from 1995 through 2000 at the North Chicago VAMC.  In September 
2003, the RO did attempt to obtain records from the North Chicago 
VAMC, but the letter was returned postmarked "not deliverable as 
addressed unable to forward."  Second, the latest VA medical 
record from Palo Alto is dated April 28, 2004.  From the April 
28, 2004 visit, the examiner noted that the veteran would be 
scheduled for a magnetic resonance imaging (MRI) and would return 
to the medical center after the MRI was completed.  On May 19, 
2004, the veteran underwent the MRI.  However, no further VA 
medical records from the Palo Alto facility have been associated 
with the file.  Additionally, on May 25, 2004, the veteran 
submitted a statement noting that he had been given knee braces 
from the Palo Alto VAMC.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for VA medical records must be made since the evidence 
is not currently complete.           

The RO has assigned a 10 percent rating under Diagnostic Code 
5003 for left knee degenerative joint disease.  The veteran 
complains of falling, locking, and catching with his left knee.  
During the April 2004 VA exam, the examiner could not elicit a 
clean McMurray but noted stable ligaments, negative Lachman, 
negative anterior and posterior drawer, and stable varus and 
valgus stress.  However, the May 2004 MRI found a moderate ACL 
sprain and Grade I to Grade II proximal MCL tear.  The current 
medical evidence of record in inadequate to determine whether a 
sperate rating may also be assigned under Diagnostic Code 5257.  
Therefore, a medical examination is necessary.

Accordingly, the case is hereby REMANDED back to the RO via the 
Appeals Management Center in Washington DC for the following 
action.

1.  Obtain the records of any treatment the veteran 
may have obtained at the following:  a)  North Chicago 
VAMC through 2000 and b)  Palo Alto VAMC from April 
2004 until the present and associate them with the 
claims folder.  

2.  When the above records, if any, have been secured 
and associated with the claims folder, the RO should 
schedule the veteran for a VA orthopedic examination 
in order to determine the current manifestations of 
his service connected left knee degenerative joint 
disease.  The claims folder and a copy of this remand 
must be made available to the examiner prior to the 
examination for review.  The examiner should describe 
for the record whether the veteran has recurrent 
instability or subluxation of the knee and, if so, 
describe the severity thereof.  The examiner should 
also fully describe any weakened movement, excess 
fatigability, pain with use, or incoordination 
present.  If feasible, these determinations should be 
portrayed in terms of the degree of additional range 
of motion loss. If such a determination is not 
feasible, this should be stated for the record and the 
reasons provided.  Additional limitation of motion 
during flare-ups and following repetitive use should 
also be noted.  

3.  The veteran should also undergo a special 
gastrointestinal examination in order to ascertain the 
nature and severity of the service connected 
gastrointestinal disability.  All indicated tests and 
x-ray examinations should be conducted.  The claims 
folder should be made available to the examiner for 
review.

4.  Following completion of the above, readjudicate 
the issues on appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a supplemental 
statement of the case and allow the appellant an 
appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of this 
action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.S. §§ 
5109B, 7112 (2005).


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


